—Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered January 19, 2010, convicting him of burglary in the first degree, robbery in the first degree, burglary in the second degree, robbery in the second degree, grand larceny in the fourth degree (two counts), and menacing in the second degree, upon his plea of guilty, and imposing sentence.
*964Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Skelos, J.P., Santucci, Angiolillo, Hall and Roman, JJ., concur.